[Sandler O’Neill Letterhead] November 7, 2014 Via EDGAR and Email Securities and Exchange Commission treet, NE Washington, D.C.20549 Re:First Northwest Bancorp, Port Angeles, Washington Registration Statement on Form S-1 (Commission File No. 333-185101) Request for Acceleration of Effectiveness Ladies and Gentlemen: In accordance with Rule 461 of the Rules and Regulations of the Securities and Exchange Commission promulgated under the Securities Act of 1933, as amended, we hereby join First Northwest Bancorp in requesting the above-referenced Registration Statement on Form S-1 be declared effective at 11:00 a.m. on Wednesday, November 12, 2014, or as soon thereafter as practicable. Sincerely, /s/Jennifer A. Docherty Jennifer A. Docherty Authorized Signatory cc:Josh Samples, Esquire, Division of Corporation Finance, Securities and Exchange Commission Christina Harley, Staff Attorney, Securities and Exchange Commission Gus Rodriguez, Staff Accountant, Securities and Exchange Commission
